THIS CHANGE IN CONTROL AGREEMENT

("CIC Agreement") is being entered into on September 19, 2008 by and between
MICHAEL WELLESLEY-WESLEY ("MWW"), an individual residing at 145 East 81st
Street, Apt. 11A, New York, New York 10028, and CHYRON CORPORATION, a New York
corporation (the "Company") with its principal office located at 5 Hub Drive,
Melville, New York, New York 11747.



WHEREAS,

MWW is entering into a new employment agreement (the "Employment Agreement")
with the Company simultaneously with this CIC Agreement;



WHEREAS,

MWW and the Company entered into a letter agreement, dated October 26, 2007,
regarding severance in the event of a change-in-control (the "Initial CIC Letter
Agreement"); and



WHEREAS,

MWW and the Company desire to terminate the Initial CIC Letter Agreement and to
execute and deliver this new CIC Agreement simultaneously with the Employment
Agreement.



NOW, THEREFORE,

for good and valuable consideration, and intending to be legally bound hereby,
the parties hereto agree as follows:



The following sets out our agreement with respect to severance payments to be
paid to MWW if MWW's termination of employment is "related to" a
"Change-in-Control" and is either: (i) without "Cause," or (ii) a "Resignation
with Good Reason" (collectively, a "Severance Event") (all as defined below).
This CIC Agreement shall be effective as of September 1, 2008 and shall replace
all severance benefits payable to you as a result of a Change-in-Control as
previously set forth in the Initial CIC Letter Agreement or in any executive
retention program previously maintained by the Company. This CIC Agreement shall
not affect any other severance benefits set forth in your Employment Agreement.

1. Severance Benefits.

1.1 In the event of a Severance Event, the Company shall pay MWW severance equal
to the following: (i) an amount equal to MWW's base salary for a 12 month period
based on MWW's base salary rate in effect immediately prior to a
Change-in-Control (the "Severance Salary"); (ii) a bonus equal to the greater of
(x) the bonus paid to MWW for the full fiscal year immediately prior to a
Change-in-Control and (y) the bonus that MWW has accrued for the fiscal year in
which the Change-in-Control has occurred, with such amount being annualized (the
"Severance Bonus"); and (iii) an amount, grossed up for federal, state and local
taxes, in lieu of one year of participation in the Company's life, long-term
disability, and health insurance plans, as described further below (the
"Severance Benefits"). The payments are not subject to mitigation or any right
of set-off. In addition, MWW will be paid for accrued, but unused vacation time
up to the Company's maximum permitted accrual of six weeks. Further, all
unvested options shall immediately vest and the period to exercise all options
held by MWW shall be the remaining term of each option regardless of any shorter

--------------------------------------------------------------------------------

 

periods provided for by the Stock Option Plan as a result of the termination of
your employment.

1.2 Following a Severance Event, the Severance Salary shall be paid in even
installments on a bi-weekly basis for a period of 12 months from your date of
termination. The Severance Bonus and Severance Benefits amounts shall be paid in
a lump sum within twenty (20) business days from the date of MWW's termination.

1.3 Recognizing that such amount is subject to income and other taxes, the
Severance Benefits payment shall include an amount equal to the amount of
federal, state, and local income taxes that MWW incurs as a result of the
Severance Benefits payment or any additional tax gross-up payment on such
payment. The Severance Benefits payment shall be equal to the sum of the Health
Care Payment, the Life Insurance Payment and the Disability Insurance Payment,
all as described below, plus the foregoing tax gross-up.

1.4 The Health Care Payment is an amount equal to 12 times the monthly premium
amount charged by the Company for COBRA continuation coverage under the health
care option in which MWW is enrolled at the time of the Severance Event. To
receive coverage under the Company's health insurance plans, MWW must elect to
receive COBRA coverage and remit the appropriate payment to the Company as per
the policy of the Company.

1.5 The Company's group term life insurance policy provides MWW with $500,000 of
coverage and, upon termination, offers MWW the opportunity to convert to Whole
Life (subject to acceptance by the insurer). The Life Insurance Payment is an
amount equal to 12 times the monthly premium for one of the following, as MWW
may elect: (i) a Whole Life conversion policy through the Company's group life
insurer (subject to acceptance by the insurer); (ii) an existing life insurance
policy or policies that you may currently have in place; or (iii) a new term
life insurance policy. The Company will pay only that pro-rated portion of the
premium that represents coverage equal to MWW's coverage under the group life
insurance plan as of the date of this CIC Agreement, that is, $500,000.

1.6 The Company's long-term disability insurance plan provides MWW with coverage
of 60% of monthly earnings (but not more than $10,000, which amount may be
reduced by deductible sources of income and disability earnings) after a 26
weeks elimination (waiting) period, and the insurer offers you a portable policy
after termination. The Disability Insurance Payment is an amount equal to 12
times the monthly premium for one of the following, as MWW may elect: (i) a
portable long-term disability policy through the Company's insurer (subject to
acceptance by the insurer); (ii) an existing long-term disability insurance
policy or policies that MWW may currently have in place; or (iii) a new personal
long-term disability insurance policy obtained through other than the Company's
insurance policy. The Company will pay only that pro-rated portion of the
premium that

2

--------------------------------------------------------------------------------

 

represents coverage equal to MWW's coverage under the group long-term disability
insurance plan as of the date of this Amendment.

1.7 The Severance Salary, Severance Bonus, Severance Benefits and the Gross-Up
Payments (as defined in Section 4) provided hereunder are intended to comply
with the exemption from Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), for involuntary separation arrangements set forth in
Treasury Regulation Section 1.409A-1(b)(9). Accordingly, notwithstanding any
other provision hereof, (i) no amount shall be payable to MWW hereunder in such
event unless MWW's termination of employment constitutes a separation from
service within the meaning of Section 409A of the Code, (ii) if the amount
payable to MWW hereunder in such event shall exceed two times the lesser of (A)
MWW's annual compensation (as defined in Treasury Regulation Section
1.415(d)(2)) for services provided to the Company as an employee for the
calendar year preceding the calendar year in which such separation from service
occurs, or (B) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for such year, such
amount shall be paid as otherwise specified in Section 1.2 and Section 4,
provided that the amount in excess of the foregoing limitation shall be subject
to the provisions of Section 3 and (iii) no payment may be made to MWW hereunder
in such event later than December 31 of the second calendar year following the
calendar year in which such separation from service occurs.

1.8 The Company shall indemnify MWW and hold MWW harmless, on an after-tax
basis, from any taxes, costs, expenses, penalties, fines, interest or other
liabilities that result from the application of Section 409A of the Code in
connection with payments MWW receives under this Amendment, as long as MWW has
complied with the terms of this CIC Agreement. Any such payments made under this
Section shall be made on a grossed-up basis.

2. Definitions. The defined terms used herein have the following meanings:

2.1 "Cause" means that MWW (i) is convicted of a felony crime; (ii) willfully
commits any act or willfully omits to take any action in bad faith and to the
material detriment of the Company; (iii) commits an act of active and deliberate
fraud against the Company; or (iv) materially breaches any term of the Agreement
or any written policy of the Company which could expose the Company to
significant damages (including, but not limited to breach of the Company's
anti-discrimination or harassment policies) and fails to correct such breach
within ten (10) days after written notice thereof.

2.2 "Change-in-Control" means (i) the acquisition, directly or indirectly, by
any individual, entity or group, or a Person (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities and Exchange Act of 1934, as amended (the
"Exchange Act")) of ownership of 30% or more of either (a) the then outstanding
shares of common stock of the Company (the "Outstanding Company Common Stock")
or (b) the combined Voting power of the then outstanding voting securities of
the

3

--------------------------------------------------------------------------------

 

Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); (ii) individuals who, as the date
hereof, constitute the Board (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, as a member of the Incumbent Board, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; (iii) approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (x) more than 50% of, respectively, the then
outstanding shares of common stock of the Company resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger or consolidation of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, and (y) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement providing for such reorganization, merger or
consolidation; (iv) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company; or (v) approval by the stockholders
of the Company of the sale or other disposition of all or substantially all of
the assets of the Company.

2.3 "Related to" a "Change-in-Control" means the reason for MWW's termination of
employment is the Change-in-Control or a reason connected with the
Change-in-Control regardless of whether the decision to terminate your
employment and/or the effective date of your termination is prior to or after
the effective date of the Change-in-Control. There shall be a presumption that
any termination of employment that is within 30 days prior to, or within 18
months after, the effective date of a Change-in-Control, is related to a
"Change-in-Control." However, if the effective date of the termination of
employment is eighteen months (18) or more after the effective date of a
Change-in-Control, the termination of employment will be deemed to be unrelated
to the Change-in-Control.

4

--------------------------------------------------------------------------------

 

2.4 "Resignation with Good Reason" means MWW giving notice of MWW's resignation
as a result of (i) a reduction in MWW's base salary or the cap, if any, on MWW's
incentive pay; (ii) the assignment to MWW of any duties inconsistent in any
material respect with MWW's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities which result in a
material diminution in such position, authority, duties or responsibilities,
whether immediately prior to or after the occurrence of a Severance Event; (iii)
the taking of any action by the Company which would adversely affect MWW's
participation in, or materially reduce MWW's benefits under any plans, including
incentive pay plans or programs, offered by the Company prior to the Severance
Event; or (iv) in the event of and after the occurrence of a Severance Event,
the Company's requiring MWW to be based at any office or location other than in
New York City or Long Island, New York, or London, U.K. MWW must provide notice
to the Company of the existence of any of the conditions described in clauses
(i) through (iv) above within a period of 90 days of the initial existence of
such condition and the Company shall have a period of 30 days following receipt
of such notice during which it may remedy such condition. In the event of MWW's
failure to deliver timely notice as set forth herein or in the event of the
Company's timely remedy of any condition described in clause (i) through (iv)
MWW shall not be entitled to a Resignation with Good Reason.

3. Delayed Payment Under Section 409A. Notwithstanding anything in Section 1 or
Section 4 to the contrary, in the event that MWW becomes entitled to payment of
cash compensation under Section 1 or Section 4 that is not exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986 (the "Code"),
as amended, including any amount in excess of the limitation set forth in
Section 1.7, (i) if MWW is considered to be a "key employee" for purposes of
Section 409A with respect to such payment, then (A) payment shall not commence
until the end of the six (6) month period beginning on MWW's "separation from
service date" (within the meaning of Section 409A of the Code) and (B) the
aggregate amount of payments that would have been made during such six (6) month
period but for the application of this Section 3 will be paid in a lump sum at
the end of such period; or (ii) if MWW is not a "key employee," then payment
shall not commence until MWW has incurred a separation from service within the
meaning of Section 409A of the Code.

4. Golden Parachute Excise Tax.

4.1 Limitation or Additional Payment. In the event that any portion of the
payments and benefits provided to MWW under this CIC Agreement and any other
payments and benefits under any other agreement with or plan of the Company (in
the aggregate, "Total Payments") would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code (the "Excise Tax"), then (4.1(a)) or
(4.2(b)) below shall apply:

(a) In the event that the Total Payments (without regard to this Section 4) do
not exceed 115% of the maximum amount that could be paid to MWW without becoming
subject to the Excise Tax, then notwithstanding anything in this CIC Agreement
to the contrary the amount payable to you

5

--------------------------------------------------------------------------------

 

under Section 1 above shall be reduced such that the value of the aggregate
Total Payments that MWW is entitled to receive shall be one dollar ($1) less
than such maximum amount.

(b) In the event that the Total Payments (without regard to this Section 4)
exceed 115% of the maximum amount that could be paid to MWW without becoming
subject to the Excise Tax, then MWW shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount that will place MWW in substantially
the same after-tax economic position that MWW would have enjoyed if the Excise
Tax had not applied to the Total Payments.

4.2 Determination by Accounting Firm. Subject to the provisions of Section 4.3
below, all determinations required to be made under this Section 4, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Company's independent auditors or such other certified
public accounting firm reasonably acceptable to MWW as may be designated by the
Company (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Company and MWW. Any Gross-Up Payment, as determined
pursuant to this Section 4, shall be paid by the Company to MWW as soon as
practicable following the date on which MWW provides the Company evidence of
payment of the taxes covered by the Gross-Up Payment, but no later than the end
of the taxable year following the end of MWW's taxable year in which MWW remits
such taxes. Any determination by the Accounting Firm shall be binding upon the
Company and MWW. As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made ("Underpayment"), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 4.3 and MWW is thereafter required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for MWW's benefit.

4.3 Company's Right to Contest Excise Tax. MWW agrees to notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than ten (10) business days
after MWW is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. MWW shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which MWW gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies MWW in writing prior to the
expiration of such period that it desires to contest such claim, MWW agrees to:

6

--------------------------------------------------------------------------------

 

(a) give the Company any information reasonably requested by the Company
relating to such claim,

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(c) cooperate with the Company in good faith in order to effectively contest
such claim, and

(d) permit the Company to participate in any proceedings relating to such claim.

Without limitation on the foregoing provisions of this Section 4.3, the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearing and conferences with the taxing authority in respect of
such claim. The Company may, at its sole option, either direct MWW to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and MWW agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs MWW to pay such claim and sue for a refund, the Company shall
reimburse the amount of such payment to MWW, on an after-tax and interest-free
basis (the "Reimbursement"). The Company's control of the contest related to the
claim shall be limited to the issues related to the Gross-Up Payment and MWW
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or other taxing authority. If the Company
does not timely notify MWW in writing of its desire to contest the claim, the
Company shall pay MWW an additional Gross-Up Payment in respect of the excess
parachute payments that are the subject of the claim, and MWW agrees to pay the
amount of the Excise Tax that is the subject of the claim to the applicable
taxing authority in accordance with applicable law.

4.4 Repayment to the Company. If, after your receipt of a Reimbursement pursuant
to Section 4.3, MWW becomes entitled to receive any refund with respect to the
claim to which the Reimbursement relates, MWW shall promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after MWW's receipt of a Reimbursement
pursuant to Section 4.3, a determination is made that MWW is not entitled to any
refund with respect to such claim and the Company does not notify MWW in writing
of its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then the Reimbursement shall be forgiven and
shall not be required to be repaid and the amount of such reimbursement shall
offset the amount of the additional Gross-Up Payment then required to be paid to
MWW.

7

--------------------------------------------------------------------------------

 

4.5 Further Assurances. The Company shall indemnify MWW and hold MWW harmless,
on an after-tax basis, from any costs, expenses, penalties, fines, interest or
other liabilities ("Losses") incurred by MWW with respect to the exercise by the
Company of any of its rights under Section 4, including, without limitation, any
Losses related to the Company's decision to contest a claim or any imputed
income to MWW resulting from any Advance or action taken on MWW's behalf by the
Company pursuant to this Section 4. The Company shall pay all legal fees and
expenses incurred under this Section 4 and shall promptly reimburse MWW for the
reasonable expenses MWW may incur in connection with any actions taken by the
Company or required to be taken by MWW under this Section 4. The Company also
shall pay all of the fees and expenses of the Accounting Firm.

5. Term.

(a) Subject to Section 5(b) below, this CIC Agreement shall continue in effect
until the earlier of (i) August 31, 2010, or (ii) the date of termination of the
Employment Agreement by the Company pursuant to Sections 9(a), 9(b), or 9(c) of
the Employment Agreement.

(b) Notwithstanding the foregoing, if there is a Change-in-Control while MWW is
employed by the Company, then the term of this CIC Agreement shall automatically
be extended for an additional period of two years from the date of such
Change-in-Control.

6. Miscellaneous.

6.1 The Employment Agreement and this CIC Agreement set forth the entire
agreement between the parties hereto as to the subject matter herein and
therein, and cannot be amended, modified or terminated except by an agreement in
writing executed by the parties hereto. Notwithstanding the foregoing, the
Company may amend this CIC Agreement, without MWW's consent, in such manner as
the Company may determine, in its sole discretion, to be necessary for such CIC
Agreement to comply with, or be exempt from, Section 409A. Any such amendment
shall be delivered to MWW promptly upon adoption.

6.2 In the event that any provision of this Amendment is invalid, illegal or
unenforceable, the remainder of hereof shall be construed without taking into
effect such invalid, illegal or unenforceable provision.

6.3 This CIC Agreement shall be governed by the laws of the State of New York
without regard to the principles of the conflicts of laws of such state.

6.4 This CIC Agreement may be executed in several counterparts or by separate
instruments and by facsimile transmission and all of such counterparts and
instruments shall constitute one agreement, binding on all of the parties
hereto.

6.5 In the event MWW brings any action or proceeding to enforce MWW's rights
under this CIC Agreement, the Company shall be required to reimburse MWW

8

--------------------------------------------------------------------------------

 

for the reasonable fees and costs of MWW's counsel in the event MWW prevails in
such action or proceeding.

6.6 This CIC Agreement shall be assumed by all successors in interest to the
Company.

IN WITNESS WHEREOF,

this CIC Agreement has been duly executed as of the date first written above.



CHYRON CORPORATION

 

 

 

 

 

 

By:

/s/ Christopher Kelly

 

Name:

Christopher Kelly

 

Title:

Chairman

 

 

 

 

 

 

 

/s/ Michael Wellesley-Wesley

 

Michael Wellesley-Wesley



9